Exhibit 10.3

 

AMENDMENT

OF THE

EXECUTIVE EMPLOYMENT AGREEMENT

 

This AMENDMENT of the Executive Employment Agreement (this “Amendment”) by and
between Cardinal Financial Corporation, a Virginia corporation (“Cardinal”), and
Alice P. Frazier (“you” and all similar references), collectively the “parties”,
is entered into and is effective as of December 20, 2016.

 

WHEREAS, you and Cardinal are parties to an Executive Employment Agreement dated
as of March 17, 2010 (as amended on July 17, 2014, the “Employment Agreement”),

 

WHEREAS, Cardinal is a party to that certain Agreement and Plan of
Reorganization, dated as of August 17, 2016, by and among United Bankshares,
Inc., UBV Holding Company, LLC, and Cardinal (the “Merger Agreement”),

 

WHEREAS, the Merger Agreement requires Cardinal to amend the Employment
Agreement consistent with the terms of Section 7.10(d) of the disclosure
schedules attached to the Merger Agreement, and

 

WHEREAS, you and Cardinal desire to amend the Employment Agreement by this
Amendment.

 

NOW, THEREFORE, in consideration of the promises and obligations of Cardinal and
you and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows.

 

1.              Section 1.c. of the Employment Agreement is amended to add the
following sentence to the end thereof:

 

“On or before March 15, 2017, the Company shall transfer ownership of your
Company-owned automobile to you, with appropriate tax treatment.”

 

2.              The portion of the first sentence of Section 4.b.(i) of the
Employment Agreement which precedes subsection (i) therein is replaced with the
following:

 

“In the event your employment is terminated pursuant to this section 4.b, then
provided you execute a general release in favor of Cardinal, in a form
acceptable to Cardinal (the “Release”), and subject to Section 4.b.(ii) (the
60th day following the date of your termination of employment is referred to as
the “Release Date”), then:”

 

3.              The first sentence of Section 4.b.(ii) of the Employment
Agreement is replaced with the following:

 

--------------------------------------------------------------------------------


 

“You shall not receive any of the benefits pursuant to Section 4.b.(i) unless,
as of the Release Date, you have executed the Release and the Release is
effective and can no longer be revoked by you under its terms.”

 

4.              The first paragraph of Section 5 of the Employment Agreement is
replaced with the following:

 

“Notwithstanding the terms and conditions set forth in Section 4 of this
Agreement, in the event of a Change in Control (as defined below) Cardinal
agrees on behalf of itself and any successor to continue your employment
pursuant to this Agreement for a period of twelve (12) months following the
Change in Control and to enter into an agreement with you within the twelve
month period to continue your employment thereafter. In the event Cardinal or
any successor to Cardinal fails to continue your employment for the full twelve
(12) month period, then, in lieu of the benefits, if any, to which you would
otherwise be entitled under Section 5, and provided that as of the 60th day
following the date of your termination of employment, you execute a general
release in favor of Cardinal, in a form acceptable to Cardinal, and such release
has become effective and can no longer be revoked by you under its terms: (i) on
the 60th day following the date of your termination of employment, Cardinal
shall make a lump sum payment to you in an amount equal to your base salary for
the remainder of the twelve (12) months period plus two (2) times of your base
salary for a period of twelve months, less required and authorized withholdings
and deductions, on Cardinal’s regular payroll dates, and (ii) if you are
participating in Cardinal’s group health insurance plans on the effective date
of termination, and you timely elect and remain eligible for continued coverage
under COBRA, or, if applicable, state insurance laws, Cardinal shall pay that
portion of your COBRA premiums that Cardinal was paying prior to the effective
date of termination for the Severance Period or for the continuation period for
which you are eligible, whichever is shorter. Cardinal’s COBRA premium payment
obligation will end immediately if you obtain health care insurance from any
other source during the Severance Period. In the event Cardinal continues your
employment for the full twelve (12) month period but you and Cardinal fail to
reach an agreement for your continued employment thereafter, then, in lieu of
the benefits, if any, to which you would otherwise be entitled under Section 5,
and provided that as of the 60th day following the date of your termination of
employment, you execute a general release in favor of Cardinal, in a form
acceptable to Cardinal, and such release has become effective and can no longer
be revoked by you under its terms: on the 60th day following the date of your
termination of employment, Cardinal shall make a lump sum payment to you in an
amount equal to two (2) times your base salary. Notwithstanding the foregoing,
to the extent required because you are a “specified employee” for purposes of
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), on
the date of your termination, the payments described above in this section 5
will commence on the first day of the month following the six-month anniversary
of the your date of termination, with the first payment to include amounts
required to be delayed under this sentence. Interest shall accrue on the initial
payment from the date amounts would have been paid absent the required delay, at
the Prime Rate of Interest in effect

 

--------------------------------------------------------------------------------


 

on the date of termination and as reported in the Wall Street Journal. The six
month delay described in this section shall only apply to the extent the
exemption from Code Section 409A for certain amounts payable solely on an
involuntary separation from service is not available. The exemption is available
if amounts payable do not exceed two times the lesser of (a) your annual rate of
pay for the year prior to the year of the separation from service or (b) the
401(a)(17) limit for the year of the separation from service.”

 

5.              Section 5.a. of the Employment Agreement is amended to add the
following sentence to the end thereof:

 

“Notwithstanding the foregoing, an event shall not constitute a Change in
Control unless it constitutes an event described in Treasury Regulation section
1.409A-3(a)(5).”

 

6.              Except as amended by this Amendment, the terms of the Employment
Agreement remain in effect.

 

 

 

 

CARDINAL FINANCIAL CORPORATION

 

 

 

 

 

 

 

 

/s/ Alice P. Frazier

 

By:

/s/ William G. Buck

Alice P. Frazier

 

 

William G. Buck

 

 

 

Chairman of the Compensation Committee

 

--------------------------------------------------------------------------------